DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 Claims 20, 22-28, 30-33, 35, and 37-41 remain pending in the application. Claims 1-19, 21, 29, 34, and 36 were previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in view of Fischell et al. (USPN 5413561), in further view of Cude et al. (US 2013/0086773).
 	Regarding claim 20, Keith teaches a connector system (Figure 1) configured to fluidly connect a nasogastric tube assembly (nasogastric tube 1) including a main tube (tube 21) and a tube extension (pigtail 23) to a medical device (suction pump 19), the system comprising: a connector (adapter 14). 
Keith fails to explicitly teach the connector including: a fitting configured to provide a fluid-tight connection with the medical device; a neck coupled to the fitting, the neck configured to attach to the nasogastric tube assembly; and a body coupled to the neck, the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube; a first tether including a first fastening region defining a first opening receiving the neck, and a second fastening region configured to couple to the nasogastric tube assembly; a cap configured to seal the fitting; and a second tether including a first fastening region received around the neck of the connector, and a second fastening region attached to the cap to couple the cap to the neck of the connector, wherein the first fastening region of the first tether is defined by a continuous first semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions.
Enns teaches a connector system (Figure 7) configure to fluidly connect a tube assembly (tube 60) to a medical device (Figure 7), the system comprising a connector (body 22) including a fitting (inlet segment 24 having inlet opening 26) configured to provide a fluid-tight connection with the medical device (Figure 7; [0021]); a neck (stem 30) coupled to the fitting (Figure 2), the neck configured to attach to the nasogastric tube assembly (Figure 4); and a body (frustoconical tip 32) coupled to the neck (Figure 2), the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube (Figure 4; [0023]); a cap (cap 36) configured to seal the fitting (Figure 6; [0019]); and second tether (flexible neck 42) including a first fastening region (end 58), and a second fastening region (end 56) attached to the cap to couple the cap to the neck of the connector (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to have a connector having a fitting, a neck, and a body; and a cap and second tether based on the teachings of Enns to provide a connector having increased safety, usability, and improved performance (Enns [0004]). 
Modified Keith in view of Enns fails to explicitly teach a first tether including a first fastening region defining a first opening receiving the neck, and a second fastening region configured to couple to the nasogastric tube assembly; the second tether having a first fastening region received around the neck of the connector, wherein the first fastening region of the first tether is defined by a continuous first semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions. Fischell teaches a connector system (sealing cap system 60) comprising a connector (guiding catheter 70) having a fitting (female luer lock fitting 74); a cap (sealing cap 80) configured to seal the fitting; and a second tether (flexible hinge 90) having a first fastening region (toroidal ring 94) received around the neck (groove 77) of the connector (Figure 7), and second fastening region (second toroidal ring 96) attached to the cap to couple the cap to the neck of the connector (Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the second tether of Keith in view of Enns to have a first fastening region received around the neck of the connector based on the teachings of Fischell to allow rotational motion of the cap in order to seal the connector (Fischell [Col 5, line 19]).
Modified Keith in view of Enns fails to explicitly teach a first tether including a first fastening region defining a first opening receiving the neck, and a second fastening region configured to couple to the nasogastric tube assembly, wherein the first fastening region of the 
Cude teaches a system having a first tether (open clip 210; Figures 8A-8B) including a first fastening region (U-shaped channel 265D) defining a first opening (mouth 274D) receiving a neck (Figure 10), a second fastening region (U-shaped channel 265A) configured to couple to the tube assembly (Figure 10), wherein the first fastening region (U-shaped channel 265D) defined by a continuous first semi-circular segment (arcuate inner surfaces forming U-shaped channel 265D; Figure 8A) extending along an arc through an angle of greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the flushing device 120). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connector system of Keith to include a first tether including a first fastening region defined by a continuous first semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions and a second fastening region based on the teachings of Cude to provide a space to enclose a portion of the tube assembly in order to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Regarding claim 22, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach the second fastening region of the first tether is defined by a second semi-circular segment extending along an arc through an angle of greater than 180°. Cude teaches a system having a first tether (open clip 210) including a second fastening region (U-shaped channel 265A) defined by a second semi-circular segment (arcuate inner surfaces of U-shaped channel 265A; Figure 8A) extending along an arc through an angle of greater than 180° (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the tube T). Before the effective filing date of the claimed invention, 

Regarding claim 23, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach wherein the second tether is more flexible than the first tether. Cude teaches a rigid tether (open clip 210; “The clip 10 may be made of any suitable rigid material” [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connect system of Keith to include a rigid first tether based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly and maintain sterility of the kit prior to use (Cude [0018]). Modified Keith in view of Cude fails to explicitly teach the second tether is more flexible than the first rigid tether. Enns teaches a connector (connector 20) having a flexible second tether (flexible neck 42). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Keith in view of Cude to have a second tether more flexible than the first tether based on the teachings of Enns to prevent detachment or loss of a cap during use of the connector system while allowing the cap to be repeatedly used (Enns [0007]).

Regarding claim 24, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach the cap includes a knob and a plug coupled to the knob, the plug including at least one thread sized and configured to complete a fluid-tight threaded attachment of the cap to the fitting. Fischell teaches a connector system (sealing cap system 60) comprising a connector (guiding catheter 70) having a fitting (female luer lock fitting 74); and a cap (sealing knob (handle 87) and a plug (male-luer fitting 81) coupled to the knob (Figure 7), the plug including at least one thread (threads 825) sized and configured to complete a fluid-tight threaded attachment of the cap to the fitting (“a male Luer lock fitting 81 having threads 82 adapted to screw onto the thread 76 of the guiding catheter's female Luer fitting 74.” [Col 4, line 50]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Keith to having a cap including a knob and a plug based on the teachings of Fischell to fully seal and secure the connector (Fischell [Col 4, line 50]).

Regarding claim 25, modified Keith teaches the connector system of claim 24. Modified Keith fails to explicitly teach the knob includes an annular surface having raised regions. Enns teaches a connector (body 22) and a cap (cap 36) including a knob (external cover 38 and cylindrical extension 52), wherein the knob includes an annular surface (cylindrical extension 52) having raised regions (transition to external cover 58 with tab 54; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to include a cap having a knob including an annular surface having raised regions based on the teachings of Enns to provide a grasping surface of the user to allow for removal of the cap (Enns [0025]). 

Regarding claim 26, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach wherein the second fastening region of the first tether defines a second opening. Cude teaches a system having a first tether (open clip 210) including a first fastening region (U-shaped channel 265D), and a second fastening region (U-shaped channel 265A) defining a second opening (mouth 274A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to include a first tether having a second opening based on the 

Regarding claim 27, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach the neck has a first length and the body has a second length, the first length being less than the second length. Fischell teaches a connector system (sealing cap system 60) comprising a connector (guiding catheter 70) having a neck (groove 77) having a first length (Figure 7) and a body (strain relief fitting 72) having a second length (Figure 7), the first length being less than the second length (Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Keith in view of Enns to have a neck having a length less than that of a body of the connector based on the teachings of Fischell to provide a location to secure the cap to the connector via the second tether in a way that allows rotational motion of the cap in order to seal the connector (Fischell [Col 5, line 19]).

Claims 28, 33, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in view of Koelper et al. (US 2016/0143815) in further view of Cude et al. (US 2013/0086773). 
Regarding claim 28, Keith teaches a kit (Figure 1) comprising: a connector (adapter 14) configured to connect with a nasogastric tube assembly (nasogastric tube 1). 
Keith fails to explicitly teach the connector including a fitting including a longitudinal axis, an annular collar having an inside surface and an outside surface, the fitting including a threaded region located on the inside surface and configured to complete a fluid-tight connection with a medical device; a fastening region coupled to the fitting, the fastening region including a neck; and a body coupled to the fastening region, the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within 
Enns teaches a kit comprising a connector (body 22) including a fitting (inlet segment 24 and flange portion 44) having a longitudinal axis (Figure 2), and annular collar (inlet segment 24) having an inside surface and an outside surface (Figure 2), the fitting configured to provide a fluid-tight connection with the medical device (Figure 7; [0021]); a fastening region coupled to the fitting, the fastening region including a neck (stem 30; Figure 2); and a body (frustoconical tip 32) coupled to the fastening region (Figure 2), the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube (Figure 4; [0023]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Keith to have a connector having a fitting, a neck, and a body based on the teachings of Enns to provide a connector having increased safety, usability, and improved performance (Enns [0004]). 
Modified Keith in view of Enns fails to explicitly teach the fitting including a threaded region located on the inside surface; and a rigid tether secured around the neck of the fastening region of the connector, wherein the rigid tether comprises a first fastening region and a second fastening region spaced from the first fastening region by a fixed distance, the neck being received in the first fastening region, and wherein the first fastening region is defined by a continuous first semi-circular segment extending along an arc through an angle for greater than threaded region located on the inside surface (“mating threads on small-bore connectors 124” [0037]; Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inside surface of the connector of Keith in view of Enns to include a threaded region based on the teachings of Koelper to provide a strong engagement between the connector and the medical device and/or cap in a manner that conforms to international standards (Koelper [0037]). 
Modified Keith in view of Enns fails to explicitly teach a rigid tether secured around the neck of the fastening region of the connector, wherein the rigid tether comprises a first fastening region and a second fastening region spaced from the first fastening region by a fixed distance, the neck being received in the first fastening region, and wherein the first fastening region is defined by a continuous first semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions and the second fastening region is defined by a continuous second semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions; the kit including the connector and the rigid tether being located in a single sealed product package. 
Cude teaches a kit having a rigid tether (open clip 210; Figures 8A-8B and 10; “The clip 10 may be made of any suitable rigid material” [0025]) secured around the neck of the fastening region of a connector (flushing device 120; Figure 10), wherein the rigid tether comprises a first fastening region (U-shaped channel 265D) and a second fastening region (U-shaped channel 265A) spaced from the first fastening region by a fixed distance (Figure 8A), a neck  continuous first semi-circular segment (arcuate walls forming U-shaped channel 265D; Figure 8A) extending along an arc through an angle for greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the flushing device 120) and the second fastening region (U-shaped channel 265A) is defined by a continuous second semi-circular segment (arcuate walls forming U-shaped channel 265A; Figure 8A) extending along an arc through an angle for greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the tube T); the kit including the connector and the rigid tether being located in a single sealed product package (“it is known to package elongate instruments in a tube to maintain the instrument in a closed environment that may be sealed after sterilization and protect the instrument during transport.” [0018]; “it is common to package accessories, like a flushing device 120 (FIG. 11) in the same package as a surgical instrument I held in the tube T” [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit of Keith to include a rigid tether comprising first and second fastening regions, each defined by a continuous second semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions, wherein the rigid tether and connector is located in a single sealed product package based on the teachings of Cude to provide a space to enclose a portion of the tube assembly in order to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly and maintain sterility of the kit prior to use (Cude [0018]).

Regarding claim 33, modified Keith teaches the kit of claim 28. Modified Keith fails to explicitly teach a cap including a knob and a plug coupled to the knob, the plug including at least one thread sized and configured to complete a fluid-tight threaded attachment of the cap to the cap (cap 130) including a knob (gripping means 133) and a plug (lower portion of cap 130; Figure 7) coupled to the knob (Figure 7), the plug including at least one thread sized and configured to complete a fluid-tight threaded attachment of the cap to the fitting (“Caps 130, 150 are threaded covers that engage mating threads on small-bore connectors 124, 144, respectively.” [0037]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the kit of Keith in view of Enns to include a cap having a knob and a plug based on the teachings of Koelper to seal the connector when not in use in manner that allows for simple removal and that conforms to international standards (Koelper [0037-0038]).

Regarding claim 35, Keith teaches a method of assembling an adapter kit (Figure 2), the method comprising: providing an adapter (adapter 14) configured to complete a fluid-tight connection between a medical device (suction pump 19) and medical tubing (Figure 2) including a main tube (tube 21) and a tube extension (pigtail 23).
Keith fails to explicitly teach the method of assembling an adapter kit comprising providing an adapter including a fitting with a collar having a first outside diameter, a body and a neck connecting the fitting to the body, the neck sized and configured with a second outside diameter smaller than the first outside diameter, the body configured to provide a fluid tight connection to the medical tubing when at least partially inserted therein and the fitting including a threaded region located on an inside surface thereof and configured to provide a fluid-tight connection with the medial device; attaching a rigid tether around the neck of the adapter, wherein the rigid tether comprises a first fastening region and a second fastening region spaced from the first fastening region by a fixed distance, the neck being received in the first fastening region, and wherein the first fastening region is defined by a continuous first semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions and the second fastening region is defined by a continuous second semi-circular segment 
Enns teaches a kit comprising an adapter (body 22) including a fitting (inlet segment 24 and flange portion 44) with a collar (inlet segment 24) having a first outside diameter (Figure 2), a body (frustroconical tip 32) and a neck (stem 30) connecting the fitting to the body (Figure 2), the neck sized and configured with a second outside diameter smaller than the first outside diameter (Figure 2), the body configured to provide a fluid tight connection to the medical tubing when at least partially inserted therein (Figure 4; [0023]), and the fitting configured to provide a fluid-tight connection with a medical device (“The internal diameter of both the inlet segment 24 and the inlet opening 26 is sized for enteral-only connection of the enteral feeder such as an enteral feeding set or enteral-only syringe.” [0021]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of the kit of Keith to have a connector having a fitting, a neck, and a body based on the teachings of Enns to provide a connector having increased safety, usability, and improved performance (Enns [0004]). 
Modified Keith in view of Enns fails to explicitly teach the fitting including a threaded region located on an inside surface thereof; attaching a rigid tether around the neck of the adapter, wherein the rigid tether comprises a first fastening region and a second fastening region spaced from the first fastening region by a fixed distance, the neck being received in the first fastening region, and wherein the first fastening region is defined by a continuous first semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions and the second fastening region is defined by a continuous second semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions; and packaging the adapter and rigid tether in a single sealed product package. 
Koelper teaches an adapter kit comprising an adapter (Y-connector 100) including a fitting (primary arm 120) including a threaded region located on the inside surface (“mating 
Modified Keith in view of Koelper fails to explicitly teach attaching a rigid tether around the neck of the adapter, wherein the rigid tether comprises a first fastening region and a second fastening region spaced from the first fastening region by a fixed distance, the neck being received in the first fastening region, and wherein the first fastening region is defined by a continuous first semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions and the second fastening region is defined by a continuous second semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions; and packaging the adapter and rigid tether in a single sealed product package. 
Cude teaches a method of assembling an adapter kit including attaching a rigid tether (open clip 210; “The clip 10 may be made of any suitable rigid material” [0025]; Figures 8A-8B and 10) around the neck of the neck of an adapter (flushing device 120; Figure 10), wherein the rigid tether comprises a first fastening region (U-shaped channel 265D) and a second fastening region (U-shaped channel 265A) spaced from the first fastening region by a fixed distance (Figure 8A), a neck (flushing device 120) being received in the first fastening region (Figure 10), and wherein the first fastening region is defined by a continuous first semi-circular segment (arcuate walls forming U-shaped channel 265D) extending along an arc through an angle for greater than 180° in all operating positons (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the flushing device 120) and the second fastening region (U-shaped channel 265A) is defined continuous second semi-circular segment (arcuate walls forming U-shaped channel 265A; Figure 8A) extending along an arc through an angle for greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the tube T); and packaging the adapter and rigid tether in a single sealed product package (“it is known to package elongate instruments in a tube to maintain the instrument in a closed environment that may be sealed after sterilization and protect the instrument during transport.” [0018]; “it is common to package accessories, like a flushing device 120 (FIG. 11) in the same package as a surgical instrument I held in the tube T” [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Keith to include attaching a rigid tether comprising first and second fastening regions, each fastening regions defined by a continuous semi-circular segment extending along an arc through an angle for greater than 180° in all operating positions, to the adapter and packaging the adapter and tether in a single sealed product package based on the teachings of Cude to provide a space to enclose a portion of the tube assembly in order to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly and maintain sterility of the kit prior to use (Cude [0018]).

Regarding claim 37, modified Keith teaches the method of claim 35. Modified Keith fails to explicitly teach receiving the tube extension of the medical tubing in the second fastening region prior to packaging the adapter and rigid tether in the single sealed product package. Cude teaches a kit having a rigid tether (open clip 210) including a second fastening region (U-shaped channel 265A), wherein a tube extension (tube T) is received in the second fastening region prior to packaging the adapter and rigid tether in the single sealed product package. (Figure 10; [0018-0019]; [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit of Keith to include a rigid tether, wherein a tube extension is received in the second fastening region 

Regarding claim 39, modified Keith teaches the method of claim 35. Modified Keith fails to explicitly teach providing a cap including a plug, a knob, and a neck region connecting the plug to the knob, the plug configured to form a fluid tight connection with the fitting via a threaded connection connectable to the threaded region of the fitting. Koelper teaches a method of assembling an adapter kit comprising providing an adapter (Y-connector 100) and a cap (cap 130) including a plug (threaded lower portion of cap 130; Figure 7), a knob (gripping means 133), and a neck region connecting the plug to the knob (Figure 7), the plug configured to form a fluid tight connection with the fitting via a threaded connection connectable to the threaded region of the fitting (“Caps 130, 150 are threaded covers that engage mating threads on small-bore connectors 124, 144, respectively.” [0037]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembly of Keith to include providing a cap including a plug and a knob based on the teachings of Koelper to seal the connector when not in use in manner that allows for simple removal and that conforms to international standards for small-bore connectors for enteral applications (Koelper [0037-0038]).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in view of Koelper et al. (US 2016/0143815) in further view of Cude et al. (US 2013/0086773) as applied in claim 28 above and in further view of Swisher et al. (US 2014/0073853). 
Regarding claim 30, modified Keith teaches the kit of claim 28, further comprising a nasogastric tube assembly (nasogastric tube 1) comprising medical tubing (tube 21) main lumen (suction lumen 13) and a vent lumen (vent lumen 25), and a tube extension (pigtail 23) attached to the medical tubing and fluidly coupled to the vent lumen (Figure 2). Modified Keith fails to explicitly teach the nasogastric tube assembly being located in the single sealed product package. Swisher teaches a nasogastric tube assembly (feeding tube assembly 510; [0139]) located in a single sealed product package (sterile package 902; Figure 48). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the nasogastric tube assembly of the kit of Keith to be located in the single sealed product package based on the teachings of Swisher to ensure the sterility of the kit prior to use and maintain a preformed bend within the tubing that facilitates passage through the nasopharynx (Swisher [0139]). 

Regarding claim 31, modified Keith teaches the kit of claim 30. Modified Keith fails to explicitly teach wherein the tube extension of the nasogastric tube assembly is received in the second fastening region securing the tube extension to the connector in the single sealed product package. Cude teaches a kit having a tether (open clip 210) including a second fastening region (U-shaped channel 265A), wherein a tube extension (tube T) is received in the second fastening region securing the tube extension to the connector in the single sealed product package (Figure 10; [0018]; [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit of Keith to include a rigid tether, wherein a tube extension is received in the second fastening region securing the tube extension to the connector in the single sealed product package based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly and maintain sterility of the kit prior to use (Cude [0018]).

Regarding claim 32, modified Keith teaches the kit of claim 31. Modified Keith fails to explicitly teach the body is received in the main lumen of the medical tubing securing the .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in further view of Koelper et al. (US 2016/0143815) in further view of Cude et al. (US 2013/0086773) as applied in claim 37 above and in further view of Swisher et al. (US 2014/0073853). 
Regarding claim 38, modified Keith teaches the method of claim 37. Modified Keith fails to explicitly teach inserting the body of the adapter in the main tube of the medical tubing prior to packaging the adapter and rigid tether in the single sealed product package. Swisher teaches a method of assembling an adapter kit (feeding tube assembly packaging 900) having an adapter (adapter 516) having a body that is received in the main tube of the medical tubing (feeding tube 512; Figure 42, via inlet adaptor connector 800) prior to packaging the adapter and rigid in the single sealed product package (Figures 48-49; sealed within sterile package 902). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembling an adapter kit of Keith to include inserting the body of the adapter in the main tube of the medical tubing prior to packaging the adapter and rigid tether in the single sealed product package based on the teachings of Swisher to ensure .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in further view of Cude et al. (US 2013/0086773). 
Regarding claim 40, Keith teaches a connector system (Figure 1) configured to fluidly connect a nasogastric tube assembly (nasogastric tube 1) including a main tube (tube 21) and a tube extension (pigtail 23) to a medical device, the system comprising: a connector (adapter 14). 
Keith fails to explicitly teach the connector including: a fitting configured to provide a fluid-tight connection with the medical device; a neck coupled to the fitting, the neck configured to attach to the nasogastric tube assembly; and a body coupled to the neck, the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube; and a rigid tether configured to secure to the nasogastric tube assembly, the rigid tether comprising a first fastening region defined by a continuous first semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions, a link extending from an end of the first fastening region and defined by a first linear segment, a second fastening region defined by a continuous second semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions and extending from an end of the link. Enns teaches a connector system (Figure 7) configure to fluidly connect a tube assembly (tube 60) to a medical device (Figure 7), the system comprising a connector (body 22) including a fitting (inlet segment 24 having inlet opening 26) configured to provide a fluid-tight connection with the medical device (Figure 7; [0021]); a neck (stem 30) coupled to the fitting (Figure 2), the neck configured to attach to the nasogastric tube assembly (Figure 4); and a body (frustoconical tip 32) coupled to the neck (Figure 2), the body configured 
Modified Keith in view of Enns fails to explicitly teach a rigid tether configured to secure to the nasogastric tube assembly, the rigid tether comprising a first fastening region defined by a continuous first semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions, a link extending from an end of the first fastening region and defined by a first linear segment, a continuous second fastening region defined by a second semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions and extending from an end of the link. Cude teaches a rigid tether (open clip 210; “The clip 10 may be made of any suitable rigid material” [0025]) configured to secure to a tube assembly (tube T; Figure 10), the rigid tether comprising a first fastening region (U-shaped channel 265A) defined by a continuous first semi-circular segment (arcuate walls forming U-shaped channel 265A; Figure 8A) extending along an arc through an angle of greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the tube T), a link extending from an end of the first fastening region and defined by a first linear segment (divider 270; Figure 8A), a second fastening region (U-shaped channel 265B) defined by a continuous second semi-circular segment (arcuate walls forming U-shaped channel 265B; Figure 8A) extending along an arc through an angle of greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the tube T) and extending from an end of the link (Figure 8A). Before the effective filing date of the claimed invention, it would have been obvious to one .

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: it would not have been obvious to one having ordinary skill in the art to modify the rigid tether of Cude (clip 210) to include a resilient arm as recited in claim 41 because clip 210 is fully functional to secure tubing within the fastening regions without the use of a resilient arm due to the structure of the walls 268 and dividers 268 forming mouth 274 (Cude [0028]). Additionally, the other embodiments of the rigid tether of Cude (clip 10, 10’) include a resilient arm (first section 11). However, first section 11 is not defined by a linear segment, and if first section 11 is considered a resilient arm as claimed, the clips 10 and 10’ do not include a semi-circular segment extending along an arc through and angle greater than 180° as required by the claims.

Response to Arguments
Applicant’s arguments with respect to claims 20, 22-28, 30-33, 35, and 37-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 (210) comprises a first fastening region (265D) and a second fastening region (265A) spaced from the first fastening region by a fixed distance (Figure 8A), each of the fastening regions defined by a continuous semi-circular segment (arcuate walls forming U-shaped channels 265A and 265D) extending along an arc through an angle for greater than 180° in all operating positions (Figures 8A-8B and 10, wherein the walls forming the channel extend more than half-way around the circumference of the flushing device 120 and tube T). It maintained that it would have been obvious to one having ordinary skill in the art to further modify the nasogastric tube assembly of Keith to include a rigid tether as claimed based on the teachings of Cude to provide a space to enclose a portion of the tube assembly in order to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly and maintain sterility of the kit prior to use (Cude [0018]).
It is noted that Cude does not disclose a tether having first and second fastening regions each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions, wherein the first and second fastening regions together define a continuous open space such that the first fastening region is open to the second fastening region. However, such an arrangement is disclosed by Warren (US 2014/0243625). Warren discloses a tether (clip 270) having first and second fastening regions (passages 222, 226) each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions (Figure 9), wherein the first and second fastening regions together define a continuous open space such that the first wherein seam 234c is shorter than seams 234a and 232b such that passage 222 is connected to passage 226).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spohn et al. (USPN 8361040): tether (204a) having first and second fastening regions each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions (Figure 6)
Kopperschmidt (USPN 8177736): tether (40) having first and second fastening regions (53, 54) each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions (Figure 5)
Warren (US 2014/0243625) discloses a tether (clips 210, 240-270, 270, 280) having first and second fastening regions each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions (Figures 4-8, 10-11)
Tully et al. (USPN 8333745) discloses a tether (100, 200, 300) having first and second fastening regions each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions (Figures 4, 9, 11)
Judd (USPN 7882600) discloses a tether (10) having first and second fastening regions each defined by a continuous semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions (Figures 1a-2c, 5a-6b, 9a-9b).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783